DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  Both claims recite “when it is determined that the stacking amount is a predetermined amount or less”, which is not consistent with s18 in FIG. 4 and FIG. 9 (refer to paragraph [0090] of Applicant’s published application).  The term “less” should be replaced with --more--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutsuno US 2016/0052320 A1 (hereinafter “Mutsuno”).

an image former (inside 201 or 202, refer to FIG. 2) that forms an image; 
a stacker (248) that stacks a recording medium on which an image has been formed by the image former and which has been discharged from the image former; 
a lifter (implicit, interpreted as a mechanism that moves 248 up and down) that raises or lowers the stacker between a stacking position where the recording medium is stacked and a lower position located below the stacking position; 
a recording medium detector (refer to “detection unit” of claim 1, and refer to s802 and s803 in FIG. 8 or refer to s902 and s905 in FIG. 9, paragraphs [0068], [0071], [0076] and [0081]) that detects the recording medium stacked on the stacker; and 
a hardware processor (602 or “control unit” of claim 1) that controls driving of the lifter so as to lower the stacker from the stacking position to the lower position when it is determined that the recording medium is on the stacker on the basis of a detection result of the recording medium detector within start-up time from a time when power is switched on to a time of shifting to an image formable state (refer to para. [0071] and [0072]).
Regarding claims 11 and 20, Mutsuno discloses an image forming system (100) comprising: 
an image former (inside 201 or 202, refer to FIG. 2) that forms an image; 
a stacker (248) that stacks a recording medium on which an image has been formed by the image former and which has been discharged from the image former; 

a lifter (implicit, interpreted as a mechanism that moves 248 up and down) that raises or lowers the stacker between a stacking position where the recording medium is stacked and a lower position located below the stacking position; 
a mover (implicit, mechanism that moves 249 from position shown in FIG. 4B to 4C, refer to [0071]) that moves the receiver between the lower position and a position outside the system away from the lower position in a horizontal direction;
a recording medium detector (refer to “detection unit” of claim 1, and refer to s802 and s803 in FIG. 8 or refer to s902 and s905 in FIG. 9, paragraphs [0068], [0071], [0076] and [0081]) that detects the recording medium stacked on the stacker; and
a hardware processor (602 or “control unit” of claim 1) that controls driving of the lifter such that the stacker is lowered from the stacking position to the lower position and the receiver receives the recording medium, and controls driving of the mover so as to move the receiver to the position outside the system when it is determined that the recording medium is on the stacker on the basis of a detection result of the recording medium detector within start-up time from a time when power is switched on to a time of shifting to an image formable state (refer to para. [0071] and [0072]).
Allowable Subject Matter
Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653